Little, J.
1. While the evidence of the defendant was sufficient to rehut the presumption of negligence which arose on proof of the killing of the animal by the operation of defendant’s train, there was evidence on the part of the plaintiff tending to show that the company was negligent at the time of the killing. The question whether the company was negligent was for the jury. There was sufficient evidence to support the verdict.
2. If there was any error in the charge complained of, it was not, under the facts of this case, sufficient to disturb the verdict.
Argued October 15,
Decided November 8, 1901.
Action for damages. Before Judge Fite. Whitfield superio court. April term, 1901.
Shumate & Maddox, for plaintiff in error.
3. The failure to charge, of which complaint was made, was not, in the absenc of a request so to charge, error.

Judgment affirmed.


All the Justices concurring.